                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


STEVEN B. ANDERSON,                            2:18-CV-11133-TGB

                 Plaintiff,

                                                     ORDER
      vs.

THOMAS WINN,

                 Defendant.



ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS,
   DENYING A CERTIFICATE OF APPEALABILITY, AND
 GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

     Steven B. Anderson, (“Petitioner”), a Michigan prisoner, filed this

action under 28 U.S.C. § 2254. Petitioner was convicted after a jury trial

in the Kalamazoo Circuit Court of first-degree premeditated murder,

MICH. COMP. LAWS § 750.316, assault with intent to commit murder,

MICH. COMP. LAWS § 750.83, felon in possession of a firearm, MICH. COMP.

LAWS § 750.224f, and three counts of possession of a firearm during the

commission of a felony. MICH. COMP. LAWS § 750.227b. Petitioner was

sentenced as a third-time habitual felony offender to a controlling


                                    1
sentence of life imprisonment for the murder conviction and lesser terms

for his other offenses.

     The petition raises ten claims: (1) the prosecutor committed

misconduct by introducing false testimony, (2) Petitioner was denied the

effective assistance of trial and appellate counsel, (3) the trial court erred

in admitting hearsay, (4) the trial court erred in failing to intervene when

the prosecutor committed misconduct, (5) the prosecutor engaged in

additional acts of misconduct, (6) the prosecutor withheld exculpatory

evidence, (7) Petitioner’s trial counsel was ineffective for additional

reasons, (8) the trial court lacked jurisdiction, (9) the jury’s verdict was

against the great weight of the evidence, and (10) the ineffectiveness of

Petitioner’s appellate counsel constitutes cause to excuse any procedural

default of the claims raised on state post-conviction review.

     The Court denies the petition because Petitioner’s claims are

without merit or barred by his state court procedural default. The Court

also denies Petitioner a certificate of appealability, but grants permission

to appeal in forma pauperis.




                                      2
                                I. Background

     The Michigan Court of Appeals summarized the facts surrounding

Petitioner’s case as follows:

           The prosecution arises out of a shooting in Kalamazoo
     in which one man was killed and a second man was injured.
     There was strong evidence reflecting that the attack on the
     two victims was perpetrated by Anderson, Wright, who had
     allegedly been assaulted weeks earlier by, among others, the
     homicide victim, and Jaquan Henderson, who was convicted
     of second-degree murder and other charges following a
     separate trial. The evidence showed that, during the
     commission of the offenses, Wright wielded and fired a .44
     caliber handgun, Henderson employed a .380 caliber weapon,
     and that Anderson discharged a shotgun. The evidence
     further indicated that the surviving victim had been struck by
     shotgun fire, while the deceased was hit by a gunfire from a
     .44 caliber firearm.

People v. Anderson, 2014 WL 2931820, at *1 (Mich. Ct. App. June 26,

2014).

     The evidence presented at trial indicated that on December 17,

2011, Romney Hunter and other men assaulted and robbed Robert

Wright. Wright was hospitalized after the assault. Wright told the police

he did not know who assaulted him.

     A few weeks later, during the early evening hours of January 8,

2012, Hunter and Troy Whitfield were standing outside a residential

address in Kalamazoo, while friends were drinking and working on a
                                      3
vehicle parked in the driveway. Whitfield heard shots, so he jumped in

the back of the vehicle, and he and two other men drove away. Whitfield

sustained two shots to his leg.

     When Whitfield and the others returned to the scene, Whitfield saw

Hunter lying on the ground at the end of the driveway. Hunter had been

shot in the chest and killed. An ambulance arrived and transported

Whitfield to the hospital.

     On the ground at the scene of the shooting the police found

Petitioner’s cell phone. They also found several spent casings and an

empty 12-gauge shotgun shell. A shotgun consistent with the shell found

at the scene was subsequently located in the Kalamazoo River.

     Santrell Sandifer testified that on January 8, 2012, he was with

Petitioner when Petitioner saw Hunter. Petitioner called Wright and told

him that he spotted one of the guys that jumped him. They met up with

Wright, and Petitioner handed him a handgun. Henderson was also

present. Sandifer was charged with two counts of accessory after the fact

and testified as a prosecution witness pursuant to a plea agreement.

     Sandifer testified that Petitioner, Wright, and Henderson walked

towards the house where the shooting eventually happened, while


                                   4
Sandifer drove past them. Sandifer heard gunshots. He saw Petitioner

running through a field, and he saw Henderson and Wright running

down the street.

     Petitioner got in Sandifer’s car and they drove to Bernice Wyatt’s

house; Wyatt was Petitioner’s girlfriend. Sandifer saw Petitioner pull a

shotgun out of his pants leg. Petitioner said that the shotgun jammed

and that he had lost his cell phone. (The shotgun later found in the

Kalamazoo River, which matched the shotgun shell discovered at the

scene of the shooting, was also jammed.) Sandifer later heard Petitioner

call Wyatt and tell her to have someone take the guns to his sister’s

house.

     Joshua Shoffner testified that he was friends with Petitioner. He

identified photographs of the men brandishing guns that were consistent

with those used in the shooting. On the evening of January 8, 2012,

Shoffner was at Wyatt’s home. Petitioner told Shoffner that he was

present at a shooting and that his shotgun jammed after he shot it.

Petitioner also said that he dropped his cell phone at the scene.

     Later, at Wyatt’s direction, Shoffner took a garbage bag to another

house. He saw the barrel of a shotgun poking out of the bag. The next


                                    5
morning Shoffner heard Petitioner talking to someone on the phone

about getting rid of something in the river.

     Claudia Ford testified that Wright was the father of her children.

On January 8, 2012, Ford heard Wright call Petitioner and Henderson.

She was also present in the car with Wright when he met Petitioner and

Sandifer. She did not see any guns, but she heard a reference to the

shotgun. Ford testified that they drove to the area of the shooting, and

Henderson and his brother arrived in another vehicle. Ford testified

pursuant to a plea agreement in a pending drug case.

     Ford observed Wright, Petitioner, and Henderson walk off. She did

not see any weapons. Ford heard gunshots. She saw Henderson get into

one vehicle while Wright walked back from the location of the shooting.

     Sheila Mister testified that a few days after the shooting, Shoffner

brought a black garbage bag to her home. He placed it on her back porch,

where it remained until it was removed a few days later.

     Prior to Petitioner’s trial, co-defendant Jaquan Henderson was

tried and convicted of second-degree murder. When the prosecutor called

Henderson as a witness, Petitioner’s counsel objected, arguing that the

prosecutor was knowingly presenting false testimony. Defense counsel


                                    6
noted that Henderson testified in his own defense at his trial that he lied

to the police during interviews, and that the prosecutor conducted a

lengthy cross examination “where it was apparent that [the prosecutor]

caught Mr. Henderson, again, even lying during his own trial.” ECF No.

8-10 PageID.696.

     Defense counsel indicated that she had reviewed Henderson’s trial

transcripts, and that “it was very apparent to the prosecution that he was

not truthful at his own testimony. There were numerous pages where he

was cross-examined by the – by the prosecutor where it came off that he

was not truthful. So, I – I have no faith that this man will uphold his oath

to tell the truth today. He’s not been truthful up until this point.” Id. at

PageID.696–97.

     The prosecutor responded:

           [W]hat was given in terms of any, I guess, incentive to
     testify on Mr. Henderson’s behalf is that when he testifies, the
     thing that I can do for him is, I will write to the prison as it
     relates to his cooperation in this matter and I will explain
     fully what he has done in that regards. It was also discussed
     with his appellate attorney and that Mr. Henderson should be
     aware, that if his appeal somehow was successful that
     anything he says here in court today that he could not be
     facing charges on any more serious matter if it went back,
     because that was first-degree open – murder back then. The
     jury came with second-degree. So, whatever happens here, if
     his appeals granted, it would still go back and he would be
                                     7
     subject to not the more serious first-degree – life time without
     parole offense. And, I believe that Mr. Henderson was made
     aware of that.

Id. at PageID.699–700.

     The trial court overruled the objection, stating:

           That’s certainly something that the attorneys can
     explore given what was indicated in the police reports. I don’t
     know what’s in there. I don’t have those in front of me. Given
     his testimony at trial – but, I’m not here to make a decision as
     to whether or not somebody’s lying or not. That’s up to the
     jury. They can certainly make that determination on their
     own, and unfortunately there are folks that do not tell the
     truth under oath. And, again, that’s for the jury to sort out. I
     don’t – I’m not aware of any authority I have to exclude
     someone just because they have said an inconsistent
     statement, or again, have lied in the past. That’s not for me to
     determine. That’s for all of you to question with regards to
     cross-examination.

Id. at PageID.700.

     Defense counsel renewed the objection later in the trial, noting that

Henderson had taken a polygraph examination which indicated he was

being deceptive. ECF No. 8-11 PageID.755–56. The prosecutor informed

the court that the polygraph questions related to a firearm and what he

may have done with it during the commission of the offense. The

detectives then re-interviewed him, and he gave further information. Id.

at PageID.756. The prosecutor added, “Let’s be clear, I’m not putting up


                                    8
a witness who I believe will lie intentionally about any material fact in

this case.” Id. at PageID.756–57.

     Henderson testified that he was then in prison because of his role

in the shooting. He was testifying in exchange for the prosecutor writing

a letter to the prison authorities. Henderson testified that had known

Wright for about a year. Henderson met Petitioner on the night of the

incident. On January 8, 2012, Wright called Henderson and told him to

meet him in a residential neighborhood. When Henderson arrived,

Wright asked him to beat up a guy who was around the corner because

the guy had jumped him.

     Petitioner and Sandifer then arrived. Wright told Petitioner that he

was going to have Henderson “whoop” the guy. Petitioner said “I ain’t

come to watch nobody fight. I’m fixin’ to body one of them.” Id. at

PageID.716. Petitioner showed Henderson a pistol-gripped shotgun that

was underneath his sweatshirt.

     The three men walked to the scene of the shooting. Petitioner fired

the first shot with the shotgun toward Whitfield, but then Henderson saw

Petitioner struggle with the gun. Petitioner told Henderson to shoot.

Henderson testified that he fired a handgun in the air several times.


                                    9
Henderson ran away, and he heard more shots fired. He did not see if

Wright fired any shots.

     Sandifer drove up in a vehicle and Petitioner jumped inside. The

men went their separate ways, and Henderson threw his handgun away.

Later, Wright told Henderson that Petitioner dropped his cell phone

during the incident. Henderson subsequently discarded the shotgun used

in the incident in the river. He later told the police where he threw it.

     On cross-examination, Henderson testified that he was serving a

35-to-80-year sentence, and that the prosecutor had agreed to write a

letter to the prison on his behalf. Henderson claimed that he was

testifying at the instant trial to bring closure to Hunter’s family because

they needed to know who shot Hunter.

     Henderson admitted that he had lied to the police when they

interviewed him prior to trial. He had an ongoing relationship with

Detective Ghiringhelli as a paid informant. Henderson was trying to

pump him for information, and he was trying to steer Ghiringhelli in

another direction. Henderson decided to be truthful after the police

showed him that his cell phone number was involved. He admitted that

he met with the police on several occasions, that he made lengthy


                                    10
statements, and that he told them “partly truth and partly lies.” Id. at

PageID.758, 825.

     Henderson admitted that in his first statement to Ghiringhelli, he

untruthfully said he was shooting dice at the time of the incident and not

involved. His second statement was to Detective Beauchamp, in which he

admitted he was involved in the incident, but he lied about certain

details. The third statement was to a few other detectives, and

Henderson admitted he lied again about several details.

     Henderson’s brother, Daniel Jones-Davis, testified that he drove

with his brother to the scene of the shooting. Jones-Davis heard shots,

and Henderson ran back to his vehicle. He did not see Henderson with a

firearm. He later dropped his brother off near two bridges, but he didn’t

know what his brother did at the bridges.

     Detective Michael Hecht testified that he interviewed Petitioner on

January 11, 2012. Petitioner initially said that he was at Wyatt’s home

at the time of the incident. He said he lost his cell phone earlier that day.

After Hecht told Petitioner that they found his at the scene, the interview

ended.




                                     11
     Detective Brian Beauchamp testified that he reviewed phone calls

made at the jail between Shoffner and Petitioner, during which the men

used nicknames for two of the guns used in the shooting. Cell phone

records were admitted showing communications between Petitioner,

Ford, Henderson, Constance Searcy, Wright, and Wyatt around the time

of the incident.

      Following his conviction and sentence, Petitioner filed a claim of

appeal in the Michigan Court of Appeals. His brief on appeal raised the

following claims:

     I. Is Defendant entitled to a new trial where he was denied
     his state and federal due process rights where his convictions
     were obtained through the use of false and/or perjured
     testimony by co-defendant Jaquan Henderson, and where the
     prosecutor presented inconsistent theories during the July
     trial of co-defendant Henderson and the instant trial of Mr.
     Anderson?

     II. Did the trial court commit plain error in failing to instruct
     the jury that it should view with caution the testimony of
     Santrell Standifer, Claudia Ford, and Joshua Shoffner, who
     were accomplices during and/or after the fact to Mr.
     Anderson’s alleged crimes? Did this deny Mr. Anderson his
     state and federal constitutional right to present a defense?

     III. Alternatively was Petitioner denied his state and federal
     constitutional right to the effective assistance of counsel,
     where trial counsel failed to request a cautionary instruction
     on the unreliability of accomplice testimony with regard to
     Sandifer, Ford and Shoffner?
                                    12
     Petitioner also filed a supplemental pro se brief in which he raised

the following additional claim:

     Was Defendant’s right to a fair trial contaminated,
     compromised and ultimately corrupted through a series of
     errors perpetrated by defense counsel?

     The Michigan Court of Appeals affirmed Petitioner’s convictions in

an unpublished opinion. Anderson, 2014 WL 2931820, at *7.

     Petitioner subsequently filed an application for leave to appeal in

the Michigan Supreme Court, raising the same claims that he presented

to the Michigan Court of Appeals, along with the following new claims:

     I. Defendant’s due process of rights were violated. Key
     components as defined in MCR 8.119(C) and MCR 2.107(G)
     were not followed, making my arrest a violation of my due
     process of rights.

     II. Prosecutorial misconduct[:] prosecutor violated my state
     and federal constitutional rights by failing to give exculpatory
     evidence to the defense. Brady violation.

     III. The aiding and abetting law is unconstitutional and has
     deprived me the rights to a fair trial.

     The Michigan Supreme Court denied the application because it was

not persuaded that the questions presented should be reviewed by the

Court. People v. Anderson, 858 N.W.2d 454 (Mich. 2015) (Table).



                                   13
     Petitioner returned to the trial court and filed a motion for relief

from judgment, raising the following claims:

     I. The Defendant was denied his state and federal
     constitutionally protected right to effective assistance of
     counsel where counsel failed to present a defense, investigate
     and call witnesses to testify in Defendant’s favor, denying him
     compulsory process.

     II. The trial judge abused her discretion, violating
     Defendant’s due process and rights to a fair trial when she
     failed to stop the prosecutor’s prejudicial actions.

     III. The trial court abused its discretion and reversibly
     prejudiced the Defendant when admitting hearsay testimony
     into evidence which violated the Confrontation Clause. Trial
     judge further abused her discretion in allowing jury
     instructions, that relieved the prosecution of its burden of
     proving every element of the first-degree murder charge
     beyond a reasonable doubt.

     IV. The verdict is against the great weight of the evidence,
     constituting in a miscarriage of justice, violating Defendant’s
     Fourteenth Amendment right.

     V. Defendant is entitled to relief from judgment where
     misconduct clearly demonstrates that a fraud was
     perpetrated upon the court by the prosecutor.

     VI. Defendant was denied due process of his constitutional
     rights where the prosecutor suppressed exculpatory and
     impeachment evidence and where law enforcement failed to
     collect evidence in bad faith, preventing the Defendant from
     having a fair trial.

     VII. Trial counsel’s failure to object to the criminal complaint
     rendered her ineffective. Jurisdictional defect, due process,
                                   14
     and unlawful detainment all arose out of the invalid,
     insufficient criminal complaint violating multiple state and
     federal rights of the defendant.

     VIII. Defendant inserts that his equal protection rights were
     violated where the district judge abused her discretion in
     binding Defendant over on open murder charges and where
     circuit court judge abused her discretion in denying motion to
     quash bind over.

     The trial court denied the motion for relief from judgment under

Michigan Court Rule 6.508(D)(2) and (3), finding that review of the new

claims was barred by Petitioner’s failure to show that his appellate

counsel was ineffective for failing to raise the claims on direct review.

ECF No. 8-22.

     Petitioner filed an application for leave to appeal in the Michigan

Court of Appeals. The court denied the application for leave to appeal for

failure to establish that the trial court erred in denying the motion for

relief from judgment. People v. Anderson, No. 335589 (Mich. Ct. App.

April 4, 2017). Petitioner appealed this decision to the Michigan Supreme

Court, but his application for leave to appeal was denied under Michigan

Court Rule 6.508(D). People v. Anderson, 908 N.W.2d 887 (Mich. 2018)

(Table).




                                   15
                         II. Standard of Review

     28 U.S.C. § 2254(d)(1) curtails a federal court’s review of

constitutional claims raised by a state prisoner in a habeas action if the

claims were adjudicated on the merits by the state courts. Relief is barred

under this section unless the state court adjudication was “contrary to”

or resulted in an “unreasonable application of” clearly established

Supreme Court law.

     “A state court’s decision is ‘contrary to’ . . . clearly established law

if it ‘applies a rule that contradicts the governing law set forth in

[Supreme Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [this] precedent.’” Mitchell

v. Esparza, 540 U.S. 12, 15–16 (2003), quoting Williams v. Taylor, 529

U.S. 362, 405–06 (2000).

     “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the

correct governing legal principle from [the Supreme] Court but

unreasonably applies that principle to the facts’ of petitioner’s case.”




                                     16
Wiggins v. Smith, 539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at

413.

       “A state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

“Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in the state criminal justice systems, not a

substitute for ordinary error correction through appeal. . . . As a condition

for obtaining habeas corpus from a federal court, a state prisoner must

show that the state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington, 562 U.S. at 103 (internal

quotation omitted).

                               III. Analysis

A. Prosecutorial Misconduct

       Petitioner first claims that the prosecutor committed misconduct by

eliciting false testimony from Henderson. He argues that the prosecutor


                                     17
maintained during Henderson’s trial that he was untruthful, but then

reversed course during Petitioner’s trial by calling him as a witness and

urging the jury to believe his testimony in the later proceeding.

     After reciting the controlling constitutional standard, the Michigan

Court of Appeals denied relief on the merits by finding that the

prosecutor did not take contradictory positions with respect to

Henderson, and Petitioner did not show that the prosecutor knew his

testimony to be false:

           Anderson focuses on statements made by Henderson at
     both Henderson’s trial and at Anderson’s trial, wherein
     Henderson testified that Anderson had a shotgun, that
     Anderson threatened him with the shotgun and made him
     stay at the scene, that Anderson made him fire his .380 caliber
     weapon, that Anderson fired first at one of the victims, that
     Henderson simply fired his gun into the air, and that part of
     the plan had been to rob the victims and shoot them if they
     attempted to use a gun.

           Initially, we point out that Anderson fails to supply any
     relevant support for his conclusory position that Henderson's
     testimony was false. Indeed, Anderson’s appellate claims
     indicate that Henderson’s testimony at the two trials was
     consistent. Anderson argues that the prosecutor at
     Henderson’s trial adamantly maintained to the jury that
     Henderson was a liar, yet that very same prosecutor at
     Anderson’s trial vigorously contended that Henderson was a
     credible witness. It appears, therefore, that Anderson’s theory
     is that Henderson’s testimony at Anderson’s trial was false,
     given that the prosecutor accused Henderson of lying at
     Henderson's trial, and that the prosecutor thus knowingly
                                   18
used false testimony at Anderson’s trial. We fail to see how
this theory necessarily establishes the falsity of Henderson’s
testimony. Moreover, at Henderson’s trial, the prosecutor
never asserted that Henderson was lying about Anderson
being involved and participating in the offenses, about
Anderson providing assistance in carrying out the crimes,
about Anderson wielding a shotgun, and about Anderson first
discharging the shotgun. On these matters, the prosecutor’s
theory at both trials was entirely consistent.1 Rather, at
Henderson's trial, the prosecutor challenged Henderson's
credibility regarding his claims that he only thought that a
beating would take place, not a shooting and killing, that
Anderson forced him to fire his gun, and that Henderson
innocently shot into the air in response. At Anderson’s trial,
the prosecutor’s arguments that Henderson was credible were
not expressly linked to Henderson's intent or his belief as to
whether or not a shooting would occur, to Anderson forcing
Henderson to fire his gun, or to Henderson shooting skyward.
In fact, the prosecutor specifically acknowledged to the jury
that Henderson clearly was “not clean” and had been deeply
involved in the offenses, firing his .380 caliber weapon.
Furthermore, Henderson’s criminal intent and discharge of
his weapon ultimately did not have any meaningful bearing
on Anderson's guilt. Assuming that any of Henderson’s
testimony at Anderson’s trial was tainted, it was not material
to Anderson's guilt and did not affect the jury's verdict,
especially considering the overwhelming evidence of
Anderson's guilt, including admissions to friends and physical
evidence, aside from Henderson's testimony. Aceval, 282
Mich. App. at 389. Reversal is unwarranted.

     [FN 1:] As such, the prosecutor did not present
“inherently factually contradictory theories,” given that there
was no inconsistency at the core of the prosecutor's cases
against defendants for the same crime. Smith v. Groose, 205
F.3d 1045, 1052 (8th Cir. 2000).



                              19
          [FN 2:] We note that, although Henderson made
     inconsistent statements to police prior to the trials, the
     statements were not concealed by the prosecutor and
     Anderson freely used them in an attempt to impeach
     Henderson's credibility.

Anderson, 2014 WL 2931820, at *1–2.

     This decision did not involve an unreasonable application of clearly

established Supreme Court law. “The deliberate deception of court and

jury by the presentation of testimony known to be perjured violates a

defendant’s due-process rights.” Monea v. United States, 914 F.3d 414,

421 (6th Cir. 2019) (quoting Mooney v. Holohan, 294 U.S. 103, 112 (1935))

(internal quotation marks omitted); see also Giglio v. United States, 405

U.S. 150, 153 (1972). “To prevail on such a claim, [the petitioner] must

show that the Government knowingly presented false testimony that

materially affected the proceeding.” Monea, 914 F.3d at 421 (citing

United States v. Lochmondy, 890 F.2d 817, 822 (6th Cir. 1989)). A

petitioner cannot simply point to “[m]ere inconsistencies in the

testimony,” but must show that the testimony is “indisputably false.” Id.

(quoting Lochmondy, 890 F.2d at 823) (internal quotation marks

omitted).




                                   20
       As the state court reasonably concluded, Henderson’s testimony at

the two trials was fairly consistent. At both proceedings he minimized his

own involvement in the crime and shifted blame to the other men.

Petitioner fails to identify exactly what portion of Henderson’s testimony

is indisputably false. Rather, he argues only that Henderson was an

unreliable witness because he lied to the police, failed a polygraph

examination, and because the trial prosecutor argued in closing that

Henderson minimized his involvement and was still not being completely

truthful. But the prosecutor did not attempt to pass indisputably false

testimony off as the truth at Petitioner’s trial. Rather, the prosecutor

properly argued that the portion of Henderson’s testimony describing

Petitioner and Wright’s involvement in the shooting was true despite his

efforts to minimize his own culpability. The prosecutor openly

acknowledged the problems with Henderson’s credibility as to his own

culpability. The jury was not misled, and in any event, pointing to mere

inconsistencies in Henderson’s testimony does not show that the

prosecutor committed reversable misconduct. Lochmondy, 890 F.2d at

822.




                                   21
     Moreover, a habeas petitioner is not entitled to relief based on trial

court error unless he demonstrates that the error “had a substantial and

injurious effect or influence in determining the jury’s verdict,” Brecht v.

Abrahamson, 507 U.S. 619, 622 (1993); Holland v. Rivard, 800 F.3d 224,

243 (6th Cir. 2015). A showing of “substantial and injurious effect or

influence” means “actual prejudice.” Gover v. Perry, 698 F.3d 295, 299

(6th Cir. 2012) (citing Brecht, 507 U.S. at 637).

     The success of the prosecution in no way hinged on Henderson,

significant as he was. Aside from Henderson, multiple witnesses testified

to Petitioner’s involvement in the crime and his incriminating statements

and actions following the shooting. The accounts of these witnesses were

corroborated by the fact that Petitioner’s cell phone was found at the

scene and the shotgun was found in the river. Any error in the admission

of Henderson’s testimony did not have a substantial impact on the

outcome of the trial.

     Petitioner’s first claim is without merit.

B. Ineffective Assistance of Trial Counsel

     Part of Petitioner’s second claim was raised in on direct appeal in

his pro se supplemental brief. Petitioner claims that his trial counsel was


                                    22
ineffective for failing to call a number of witnesses in his defense and for

a variety of other reasons. After reciting the controlling constitutional

standard, the Michigan Court of Appeals rejected the claim on the merits

as follows:

           Anderson argues that defense counsel failed to
     interview and call several lay witnesses to testify in regard to
     whether the victims and/or their friends may have also had
     guns at the scene of the shooting and to impeach a witness
     who testified against Anderson. In support, Anderson relies
     solely on his own unsworn affidavit. “Because the defendant
     bears the burden of demonstrating both deficient performance
     and prejudice, the defendant necessarily bears the burden of
     establishing the factual predicate for his claim.” Carbin, 463
     Mich. at 600. The unsworn affidavit falls woefully short of
     establishing the factual predicate for Anderson's claim, i.e.,
     establishing what these other purported witnesses would
     have testified to had they been called to the stand. Moreover,
     the requisite prejudice has not been established. Even had the
     victims been carrying guns, the evidence overwhelmingly
     showed that the victims were effectively ambushed, not that
     Anderson, Wright, and Henderson fired in self-defense. And
     the impeachment of the one witness would not have affected
     the outcome of the trial in light of the extensive evidence of
     Anderson's guilt.

           Anderson also argues that defense counsel was
     ineffective for failing to call an expert witness on firearms.
     Anderson, however, has not shown that counsel failed to
     investigate the possibility of an expert and, in the absence of
     how an expert would have testified, Anderson has not
     overcome the strong presumption that counsel’s decision not
     to call an expert was sound trial strategy, nor has prejudice
     been established. Carbin, 463 Mich. at 600.


                                    23
           Related to counsel’s investigation of Anderson’s case,
     Anderson also alleges on appeal that counsel failed to explore:
     evidence of other potential weapons, evidence of another
     shooter, and the origins of the weapons used in the shooting
     to establish that Anderson had no connection to the guns.
     These claims are not well-developed and nothing in the record
     indicates that counsel failed to investigate these matters or
     that, had these issues been explored, there was a reasonable
     probability of a different outcome (prejudice). Carbin, 463
     Mich. at 600. Anderson has not satisfied his burden of
     establishing the factual predicate of his claims. Id.

           Anderson next maintains on appeal that defense counsel
     infringed on his right to testify. Informed on the record that
     he had a right to testify, Anderson stated that he was not
     going to testify, thereby waiving his right to do so. See People
     v. Simmons, 140 Mich. App. 681, 685 (1985). On appeal, he
     has not presented any support for his claim that counsel
     advised him unreasonably or even that, but for counsel’s
     performance, he would have testified. Reversal is
     unwarranted.

Anderson, 2014 WL 2931820, at *4–5.

     This decision was a reasonable application of the law. To establish

ineffective assistance of counsel, a defendant must show both that: (1)

counsel’s performance was deficient, i.e., “that counsel’s representation

fell below an objective standard of reasonableness”; and (2) the deficient

performance resulted in prejudice to the defense. Strickland v.

Washington, 466 U.S. 668, 687–88 (1984). “[A] court must indulge a

strong presumption that counsel’s conduct falls within the wide range of


                                   24
reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The test for prejudice is whether

“there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694.

     Given that Petitioner did not proffer the state courts with any

evidence to support his claims of ineffective assistance of trial counsel, it

was not unreasonable for the state appellate court to find that he did not

overcome the presumption that trial counsel’s alleged failings were the

result of reasonable trial strategy. The state court did not have before it

any evidence showing that counsel inadequately investigated the case or

failed to present additional defense evidence. Moreover, as the state court

found, the evidence presented at trial overwhelmingly indicated

Petitioner’s guilt. Petitioner made damning admissions to multiple

witnesses following the incident. His presence at the scene was

corroborated by his dropping his cell phone, and his involvement was

further established by evidence indicating that his shotgun was found in

the river where he directed it to be discarded, and in the jammed


                                     25
condition that he described. On this record, Petitioner has failed to show

that his counsel performed deficiently or that there was a reasonable

probability that the result would have been different but for his counsel’s

alleged failings.

     Moreover, habeas review under 28 U.S.C. § 2254(d) is “limited to

the record that was before the state court that adjudicated the claim on

the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). Petitioner

offered the state courts only his own affidavit claiming that he had

additional witnesses to present in his defense. Petitioner offered no

evidence to prove the content of the missing testimony or the availability

of other witnesses. He therefore failed to establish in the state courts that

his counsel performed deficiently or that he was prejudiced. See Clark v.

Waller, 490 F.3d 551, 557 (6th Cir. 2007) (citing Stewart v. Wolfenbarger,

468 F.3d 338, 353 (6th Cir. 2006)).

     The state adjudication of the ineffective assistance of trial counsel

claims raised on direct review was reasonable. Petitioner has failed to

demonstrate entitlement to relief with respect to this claim.




                                      26
C. Procedural Default

      Petitioner’s remaining claims were presented to the state courts in

his motion for relief from judgment and the appeal that followed its

denial. Petitioner claims that his appellate counsel was ineffective for

failing to raise these claims on direct appeal. The trial court found review

of the claims barred under Michigan Court Rule 6.508(D)(3) because

Petitioner failed to demonstrate “good cause” by way of his ineffective

assistance of appellate counsel claim. See ECF No. 8-22. The Michigan

Court of Appeals and Michigan Supreme Court subsequently denied

relief in short orders.

      When the Respondent in a habeas case raises a procedural default

defense, as here, the district court must address it before reaching the

merits of the defaulted claims, especially when the procedural default

question is clear. Sheffield v. Burt, 731 F. App’x 438 at 441 (6th Cir.

2018).

      If a claim is not considered by a state court “due to a state

procedural rule that prevents the state courts from reaching the merits

of the petitioner’s claim, that claim is procedurally defaulted and may not

be considered by the federal court on habeas review.” Seymour v. Walker,


                                    27
224 F.3d 542, 549–50 (6th Cir. 2000) (citing cases). It is well-established

that Rule 6.508(D)(3) is such a rule, and that its application by the state

court bars habeas review of the defaulted claims. Amos v. Renico, 683

F.3d 720, 733 (6th Cir. 2012); Willis v. Smith, 351 F.3d 741, 745 (6th Cir.

2003). The state trial court applied this rule to Petitioner’s post-

conviction claims, and they are therefore barred from review absent a

showing of cause and prejudice or that a failure to review the defaulted

claims would result in a fundamental miscarriage of justice. Guilmette v.

Howes, 624 F.3d 286, 289–92 (6th Cir. 2010) (en banc); Wainwright v.

Sykes, 433 U.S. 72, 84–87 (1977).

     Petitioner claims that the ineffectiveness of his appellate attorney

constitutes cause to excuse his procedural default. Ineffective assistance

of appellate counsel can establish cause for a procedural default. See

Ivory v. Jackson, 509 F.3d 284, 294 (6th Cir. 2007). However, appellate

counsel does not need “to raise every nonfrivolous claim on direct appeal.”

Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002). A petitioner can

overcome the presumption of effective assistance of counsel only when

the “[omitted] issues are clearly stronger than those presented.” Id.

(quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)). A petitioner


                                    28
must show that the claims he contends should have been raised on appeal

were “dead-bang winner[s].” Meade v. Lavigne, 265 F. Supp. 2d 849, 870

(E.D. Mich. 2003), aff’d, 104 F. App’x 461 (6th Cir. 2004). “A ‘dead-bang

winner’ is an issue which was obvious from the trial record . . . and one

which would have resulted in a reversal on appeal.” Id. (internal citations

and quotation marks omitted).

     Petitioner’s post-conviction review claims were not dead-bang

winners, and so appellate counsel was not ineffective for failing to raise

them. Appellate counsel raised reasonable claims on direct appeal, the

first one of which still forms Petitioner’s lead claim. Moreover, for the

reasons stated by the trial court in rejecting Petitioner’s post-convictions

claims on the merits in the alternative, Petitioner has failed to show that

his procedurally defaulted claims have any merit, let alone that they

were “dead-bang winners.” Bason v. Yukins, 328 F. App’x. 323, 324 (6th

Cir. 2009). Petitioner has failed to demonstrate cause to excuse his

default.

     As Petitioner’s claims lack merit or are barred from review, the

petition will be denied.




                                    29
                   IV. Certificate of Appealability

     Before Petitioner may appeal this decision, the Court must

determine whether to issue a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2),

Petitioner must show “that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citation and internal quotation marks omitted).

     The Court finds that reasonable jurists would not debate the

resolution of Petitioner’s claims because they are devoid of merit or

barred from review. The Court will therefore deny a certificate of

appealability.

     If Petitioner chooses to appeal the Court’s decision, however, he

may proceed in forma pauperis because an appeal could be taken in good

faith. 28 U.S.C. § 1915(a)(3).




                                    30
                                V. Conclusion

      Accordingly, the Court DENIES WITH PREJUDICE the petition

for a writ of habeas corpus, DENIES a certificate of appealability, and

GRANTS permission to appeal in forma pauperis.

      SO ORDERED.



      DATED April 30, 2019

                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      UNITED STATES DISTRICT JUDGE




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, April 30, 2019, by electronic and/or ordinary mail.


                                             S/A. Chubb
                                             Case Manager and Deputy Clerk




                                        31
